Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
The applicant has since the advisory action on 4-21-2021.  
Claims 1-11, and 14-18 are allowed.  All rejections are withdrawn.  The amendments after final dated 5-20-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 4 and 17-18.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance.  
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] robot, comprising 
a control unit, 
a driving unit and 
a direction sensor; 
wherein the driving unit and the direction sensor are coupled with the control unit respectively, 
the direction sensor determines 
a reference direction, and 
the control unit determines 
a moving direction of the robot by 
using the reference direction as 
a reference and 
remote control instructions received from a remote controller and controls the driving unit to drive the robot to move in the moving direction, and 
wherein the remote control instructions comprise 
instructions for moving the robot in multiple directions with one direction related to the reference direction; 
the robot works in a tilted surface, 
the direction sensor is 
a gravity sensor for determining 
a vertical direction as the reference direction, and 
the gravity sensor comprises 
a gravity accelerometer to 
determine the vertical direction”.
The direction sensor in claims 4, 17 and 18 are also interpreted to be the gravity accelerometer.  See applicant’s paragraph 20 in the specification as originally filed that provides the vertical direction. 



This is a generic gravity sensor.
Perline is silent as to "the gravity sensor comprises a gravity accelerometer to determine the vertical direction". 
Perline is silent as to  “[a] robot, comprising 
a control unit, 
a driving unit and 
a direction sensor; 
wherein the driving unit and the direction sensor are coupled with the control unit respectively, 
the direction sensor determines 
a reference direction, and 
the control unit determines 
a moving direction of the robot by 
using the reference direction as 
a reference and 
remote control instructions received from a remote controller and controls the driving unit to drive the robot to move in the moving direction, and 
wherein the remote control instructions comprise 
instructions for moving the robot in multiple directions with one direction related to the reference direction; 
the robot works in a tilted surface, 
the direction sensor is 
a gravity sensor for determining 
a vertical direction as the reference direction, and 
the gravity sensor comprises 
a gravity accelerometer to 
determine the vertical direction”.

Wenzao discloses a robot with an electronic compass and a reference direction is provided. See paragraph 3-6, 13-25 and the electronic compass.  
Wenzao also is silent as to "the gravity sensor comprises a gravity accelerometer to determine the vertical direction".
Wenzao is silent as to  “[a] robot, comprising 
a control unit, 
a driving unit and 
a direction sensor; 
wherein the driving unit and the direction sensor are coupled with the control unit respectively, 
the direction sensor determines 
a reference direction, and 
the control unit determines 
a moving direction of the robot by 
using the reference direction as 
a reference and 
remote control instructions received from a remote controller and controls the driving unit to drive the robot to move in the moving direction, and 
wherein the remote control instructions comprise 
instructions for moving the robot in multiple directions with one direction related to the reference direction; 
the robot works in a tilted surface, 
the direction sensor is 
a gravity sensor for determining 
a vertical direction as the reference direction, and 
the gravity sensor comprises 
a gravity accelerometer to 
determine the vertical direction”.

Waibel discloses a gravity sensor to determine a positioning of the robot however it is silent as to a gravity accelerometer as claimed. 
Waibel is silent as to  “[a] robot, comprising 
a control unit, 
a driving unit and 
a direction sensor; 
wherein the driving unit and the direction sensor are coupled with the control unit respectively, 
the direction sensor determines 
a reference direction, and 
the control unit determines 
a moving direction of the robot by 
using the reference direction as 
a reference and 
remote control instructions received from a remote controller and controls the driving unit to drive the robot to move in the moving direction, and 
wherein the remote control instructions comprise 
instructions for moving the robot in multiple directions with one direction related to the reference direction; 
the robot works in a tilted surface, 
the direction sensor is 
a gravity sensor for determining 
a vertical direction as the reference direction, and 
the gravity sensor comprises 
a gravity accelerometer to 
determine the vertical direction”.

Oishi teaches a user interface with a front rear and left and right buttons for input commands. 
Oishi is silent as to  “[a] robot, comprising 
a control unit, 
a driving unit and 
a direction sensor; 
wherein the driving unit and the direction sensor are coupled with the control unit respectively, 
the direction sensor determines 
a reference direction, and 
the control unit determines 
a moving direction of the robot by 
using the reference direction as 
a reference and 
remote control instructions received from a remote controller and controls the driving unit to drive the robot to move in the moving direction, and 
wherein the remote control instructions comprise 
instructions for moving the robot in multiple directions with one direction related to the reference direction; 
the robot works in a tilted surface, 
the direction sensor is 
a gravity sensor for determining 
a vertical direction as the reference direction, and 
the gravity sensor comprises 
a gravity accelerometer to 
determine the vertical direction”.
Claims 17 and 18 are also allowable for the reasons indicated above and that the reference are silent as to using south expressly as a reference direction and using the gravity accelerometer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668